                           UN ITED STA TES D ISTR ICT COU RT
                           SOU THERN D ISTRICT O F FLORID A

                            CivilN o.15-8lszo-clv-M arra/M atthew m an

UN ITED STA TES OF A M ERICA and
the STA TE OF FLORID A ex rel.
DAN IEL YA RBROU G H and ex rel.
COD IFLETCH ER,
       Plaintiffs,                                           FILED BY                  D.C.

                                                                   JAy 25 2918
AM -M ED D IABETIC SUPPLIES,IN C.d/b/a                              ANGELA E.NOBLE
                                                                   CLERK U S DISI cm
BEY ON D M ED ICA L U SA ,eta1.,                                   s.D.oFduà.-w.eB.

       Defendants.



        O R DE R D ENY IN G W ITH O U T PR EJUD ICE D EFEN D A NT S'M O TIO N
                         FOR A PROTECTIVE ORDER (DE 79l

       TH IS CA U SE is before the Courtupon D efendants,A M -M ed D iabetic Supplies,lnc.

d/b/a Beyond M edicalU SA ,D avid Soblick,K eith Aronoff,Robin Soblick,M BKD ,LLC,and A JT

Diabetic,Inc.d/b/a Countrywide M edical's (tdDefendants'') Motion for a Protective Order
(skMotion'')gDE 791. ThismatterwasreferredtotheundersignedbyUnitedStatesDistrictJudge
K enneth A .M arra. See D E 89. The United States of Am erica and the State ofFlorida ex rel.

DanielYarbrough and ex rel.CodiFletcher(iûlkelators''),have filed a response (DE 861,and
Defendantshavefiledareply gDE 871. TheCoul'theld ahearing ontheMotion onJanuary 23,
       The M otion isnow ripe forreview .

                                            D efendants'M otion

       Defendantsare seeking a protective orderto stop Relators and theircounsel,Jam esH oyer,

P.A., from disseminating extrajudicial statements and from publicly sharing M edicare
                                              1
benetk iaries'Protected Health Information. gDE 79,p.1). Defendants also requestthatthe
orderdirectcounseltoremoveFacebookandwebsitepostscontainingextrajudicialstatementsand
Protected H ealth lnform ation. Id      D efendants claim that new s stations have repeatedly

published docum entson television,socialm edia,and new sw ebsitesthat,w hile partially redacted,

stillrevealthe identity ofthe patients. 1d.atp.2. Defendants also claim thatRelators'counsel

have shared the sam e inform ation on their 1aw finn w ebsite and on Facebook.       A ccording to

Defendants,themediacampaign interfereswith Defendants'ftmdamentalrighttoafairjury and
violates Local Rule 77.2(g) and Rule 4-3.6 of the Rules Regulating the Florida Bar. 1d.
Defendants further argue that dissem ination of inform ation containing Protected Health
lnform ation isa violation ofH IPA A . Id atp.19.1

                                      II.     Relators'R esponse

       ln response,Relators explain that their story earned interest from a career investigative

jotmzalistinthefallof20l8. (DE 86,p.7j. AccordingtoRelators,thestorythejournalistwrote
focused on tw o actualvictim s ofthe fraud and a doctor w ho inadvertently facilitated the fraud.

    Only 52 seconds of screen tim e were devoted to Relators. 1d. Relators contend that the

printed and video versions of the story reference R elators' 'fallegations''and state that Relators

isallege''orare dsaccusing''theirform erem ployersofm isconduct. Id.atp.8. Relatorsargue that

Relators'cotmselposted a dcfactualdescription of the nationalproblem of (durable medical
equipmentlfraud,Relators'involvementwiththestory,and linkstothestoryon itswebsiteand
Facebook page.'' Id. A ccording to R elators,very few users have accessed the w eb page and

Facebook post. Id.



1TheHIPPA argum entwasabandoned on Defendants'reply. (DE 87,p.1l).
                                                2
         RelatorsfurtherarguethatDefendants(l)cannotmeettheirburden ofestablishing good
causefora protective order,(2)havenotmettheextrajudicialstatementpredicaterequired by
LocalRule 77.2 in thatDefendants cannotshow thatthe existence ofan actualextrajudicial
statementandcannotestablish areasonablelikelihoodthatsuchdisseminationofanextrajudicial
statementwould interferewith afairtrial,and (3)havenotestablished aviolation oftheFlorida
BarRule4-3.6. gDE 86,pp.11-164. Relatorsalsocontendthat,sincethedocumentsinquestion
are public records obtained by the Florida O ffice ofthe A ttorney G eneralin response to a public

records request,D efendants'requestfor PersonalH ea1th Inform ation relief is m oot. ld atpp.

16-17.

                                        111.    D efendants'R eplv

       D efendantsarguethatRelatorshave escalated the very conductD efendantscom plained of

in theirM otion by unnecessarily attaching the 132-page response to the public records requestto

their response to the Motion. (DE 87,p. 1j. Defendants nextassertthat Relators have
misinterpreted and unreasonably limited LocalRule 77.24g)and thatDefendantshave metthe
requirem ents of the Rule. 1d. at pp.2-6. D efendants point out that W est Palm Beach news

stations have posted aboutthe case,which could impactajury. 1d.atpp.                     D efendants

contend thatthe new sstory restson the investigation ofRelators'counsel,w hich allow scounselto

controlthe facts presented to the public. 1d.atpp.8-10. Finally,D efendants abandoned their

priorargum entaboutthe disclosure ofPersonalH ealth Inform ation.2 Id.atp. 11.




2 Defendants'counselconfirmed atthe January 23,2019hearingthatthey haveabandonedthisHIPA A argument.
                                                 3
                                                 IV .       Discussion

        A . A pplicable Law

        FederalRuleofCivilProcedure26(c)(1)providesthatapartyoranypersonmaymovefor
aprotective order,and the Stcourtm ay,forgood cause,issue an order to protecta pal'
                                                                                  ty or person

from annoyance,em barrassm ent,oppression or undue burden or expense.'' The party seeking

the protective orderhas the burden to provide the Courtw ith Ségood cause'' for the protection

sought.Fed.R.Civ.P.26(c). diGoodcause''hasbeendetinedasaSûsoundbasisorlegitimateneed
totakejudicialaction.'' Wrangen v.Pennsylvania LumbermansM ut.Ins.Co.,593 F.Supp.2d
1273,1277 (S.D.Fla.2008)(citingIn reAlexander Grant(f Co.Litigation,820 F.2d 352,356
(11thCir.1985)). Thepartyrequestingaprotectiveordermustmakeaspecificdemonstrationof
factsin supportofthe request. 1d. A courtm ustthen balance the com peting factorsinvolved in

determining whethergoodcausehasbeen shown.1d.(citingFarnsworth v.Procter drGamble,
Co.,758F.2d 1545,1547(11thCir.1985)).
        In this case,D efendants assertgood cause based on Relator's alleged violation of Local

Rule77.2.3 LJnderLocalRule 77 2(g),    .




        A law yerorlaw f11714associated w ith a civilaction shallnotduring itsinvestigation
        orlitigation makeorparticipatein makingan extrajudicialstatement,otherthan a
        quotation from or reference to public records,which a reasonable person w ould
        expect to be dissem inated by m eans of public com m unication if there is a
        reasonable likelihood that such dissem ination w ill interfere w ith a fair trial and
        w hich relatesto:

                 (l)Evidenceregardingtheoccurrenceortransaction involved.


3 D efendantsdid notmake any argumentatthe January 23, 2019 hearing abouta possible violation ofthe Rules
Regulating the Florida Barasthe basis fortheirm otion forprotective order. They lim ited the issue to whetherLocal
Rule 77.2 had been violated. TheCourthasindependently considered Rule4-3.6 ofthe RulesRegulating theFlorida
BarandfindsthatDefendantshavenotviolatedtheRuleatthisjunctureforthesamereasonsDefendantshavenot
violatedLocalRule77.2atthisjuncture,asfurtherexplainedinthisOrder.
                                                        4
              (2)The character,credibility,or criminalrecord ofa party,witness,or
              prospective w itness.

              (3)Theperfonuanceorresultsofanyexaminationsortestsortherefusalor
              failure ofa party to subm itto such.

              (4)The lawyer'sopinion asto themeritsofthe claimsordefensesofa
              party,exceptasrequired by law oradm inistrative rule.

              (5)Any othermatterreasonably likely to interfere with a fairtrialofthe
              action.

S.D.Fla.L.R.77.2(g).
       There are a lim ited num berofcasesregarding the issue athand outofthe Southern D istrict

of Florida. The Coul'thas carefully review ed the following cases:United States v.Fiorentino,

No.14-20025-CR,2014W L 1877411,at*2(S.D.Fla.M ay9,2014);Terly v.CarnivalCorp.,No.
13-20571-CV, 2014 W L l1798519 (S.D. Fla. Jan. 27, 2014); Garcia v. Chapman, No.
12-21891-C1V,2013W L 12061867,at*1(S.D.Fla.Oct.22,2013),reportandrecommendation
adopte4 No.12-21891-CIV,2013W L 12061868(S.D.Fla.Nov.15,2013);Garciav.Chapman,
No.12-21891-C1V,2013 W L 12061868,at*1(S.D.Fla.Nov.15,2013);D.f.v.Slattety,No.
l0-61902-ClV,20l1W L 1303167,at*1(S.D.Fla.M ar.31,20l1);Rossbachv.Rundle,128F.
Supp.2d 1348(S.D.Fla.2000)*
                          ,UnitedStatesv.Hernandez,124 F.Supp.2d698,702(S.D.Fla.
2000).
     ,and UnitedStatesv.Gonzalez,85F.Supp.2d 1306(S.D.Fla.1999).
       B. A nalysis

       The Courthas carefully review ed the M otion,response,reply,the relevant case law ,and

the applicable rules. The Courtis som ewhat troubled by the language on Relators' counsel's

website. Thewebsitestatesinrelevantpart,ttgwlebelievegettingcontrolofthefactsisthebest
gam e plan forsuccess...lam esH oyer'sfull-tim e investigatorsand ourEm m y-w inning m edia team

give yourquitam whistleblowercase unparalleled authority.'' (DE 79-21. The website also
contains a link to an investigative newsreportand states,(dlal powerfulinvestigative report
appearing on severalFlorida TV stations is exposing the alarm ing problem ofm edicalequipm ent

fraud,which costs taxpayers billions of dollars every year...Tw o w histleblow ers represented by

the Jam esH oyer1aw tirm w ere interview ed and shared their storiesto help expose the problem .''



        Additionally,Relators' counsel posted a link to the investigative new s reporton Jam es

Hoyer,P.A.'SFacebookpage. (DE 79-11. Counselfurtherpostedthefollow ing com m entaryon
O ctober 10,2018:

        Billing taxpayers for m edical supplies sent to dead people, endlessly harassing
        patients to buy supplies they don't want. M edical equipm ent fraud is a huge
        problem costing taxpayers billions of dollars every year. This is a huge problèm
        costing taxpayers billions of dollars every year. Check out this excellent
        lnvestigative Reportwhere tw o w histleblow ers represented by Jam es H oyer are
        interview ed to help expose the issued.

     Counselalso posted on the same date,'sgble sure to check outthispowerfulinvestigative
report on the nationw ide problem of m edical equipm ent fraud. W histleblow ers expose the

troubling abuse. It's costing al1taxpayers a 1ot ofm oneyl'' 1d. In the m edia reportposted on

Relators'counsel's w ebsite and Facebook page,the two Relators in this case,D anielY arbrough

and CodiFletcher,directly address evidence regarding the occurrence or transaction involved in

this litigation. To the extent that Relators' counsel, Jam es Hoyer, P.A ., participated in this

extrajudicialstatement,LocalRule77.2(g)(1)isimplicated.
        Taking into accountthe language on the firm w ebsite and Facebook page,and the factthat

Relatorswereinterviewed by the investigativejournalistatRelator'scounsel's1aw finn forthe
story w hich w as then posted on R elators'counsel's law firm w ebsite and Facebook,it appears


4 These two alleged is
                     w histleblowers,''DanielYarbroughandCodiFletcher,aretheRelatorsinthiscase.
                                                   6
arguable that Relators' counsel m ay have orchestrated a m edia cam paign about this case.

A lthough Relators'counseldispute thatthey orchestrated any m edia cam paign in relation to this

case,Relators'statementscomeprecariouslyclosetoviolatingLocalRule77.2(g)and maycross
the line established by thatLocalRule.

       However,given thatthepostsweremadein October2018andthejurytrialin thiscaseis
setforNovember12,20l9,the Courtsimply cannotfind,atthisjuncture,thatDefendantshave
established sufticientgood cause for a protective order that forces R elators'law fil'm to take its

postsoffitsw ebsite and Facebook page. Sçcourts in this districthave previously explained thata

party m ustdem onstrate thatthe allegedly-hannfulstatem ents rem ain in active circulation,orhave

otherwiseprejudiced orcontinueto prejudicethe community againstthe defendant,in orderto
substantiate the SG oogle m istrial'fear.'' Terry,2014 W L 11798519,at *3;see also D .f.,2011

W L 1303167,at*5(findingthat,whileCûextrajudicialstatementsatissueareundoubtedlyarchived
indefinitely in an online digitalform at,as are m ostnew s stories and press releases in this digital

age,''defendantsarestillrequired to m akea sufticientshow ing thatthe statem entsrem ain in active

circulation,orhaveprejudiced orcontinueto prejudice the community againstthe defendants,
creatingareasonablelikelihoodthattheycannotreceiveafairtrial.).
       Defendants have not identified a single case in the Southern D istrict of Florida,and the

Courthas notfind a single case in the Southern DistrictofFlorida,through its own independent

research,thathas granted the relief sought by D efendants. Here,D efendants cannot m eettheir

burden ofshow ing thatposts from O ctober 2018,even ifstillin circulation now in January 2019,

are reasonably likely to interfere w ith a fairtrialofthisaction in late 2019 oreven 2020 ifthe trial

getsdelayed.
        The Courtdoes find,how ever,that,in light of the factthat Relators'counsel posted on

theirweb page and on socialm edia,the posts atissuecould gain m ore prom inence asthe case gets

closerto trial. In otherw ords,the postscould laterim pactD efendants'rightto a fairtrial. W hile

the Courtw illnotorderR elators'counselto rem ove theirposts atthispoint,the Court'sruling is

withoutprejudicetoDefendants'abilitytorenew theirmotionclosertotrialiftheycanestablisha
violationofLocalRule77.2(g)andalsoestablishgoodcauseforaprotectiveorder.
        Finally, while the Coul'
                               t w ill not enter a protective order at this point,the Courtdoes

encourage Relators'counsel,who are ofticersofthe court,to review their w ebsite and Facebook

page and determ ine w hethercounselbelieve itisappropriate to m odify orrem ove allorportionsof

thepostsatissue.5        R elators'counselshould keep in m ind that, asthiscase getscloserto trial,an

issue may arise underLocalRule 77.2(g). This Courtdoesnotwantany issues ofpre-trial
publicity occasioned by any party's counselto im pactthe fairtrialrightsofany party to this case.

The Courtw antsthis case to be litigated and tried in court,noton socialm edia.

        Based on the foregoing,itishereby O R D ERED asfollow s:

             Defendants' M otion for a Protective Order gDE 791 is DENIED W ITHOUT
             PREJU D ICE to D efendants having the ability to renew theirm otion closerto trialin

             thiscase ifDefendantshave a good-faith basisto do so.

        2. Counselforallpartiesin thiscase are directed to strictly abide by the letterand spiritof

             LocalRule 77.2 and the RulesRegulating the Florida Barin thiscase. A 11counselare

             hereby advised thatthe Courtwillbe strictly enforcing LocalRule 77.2 on an ongoing

5 TheCourtalso notesthatthe law firm 'sclaim son itswebsitethattçgetting controlofthe facts''and then utilizing an
içEmmy-winningmediateam''tottgiveyourquitam whistleblowercaseunparalleledauthority,''inconjunctionwith
othercomments,couldarguablybesubjecttoscrutinyundertheFloridaBaradvertisingguidelines. SeeRules
4-7.13,4-7.14,and4-7.15 oftheRulesRegulatingtheFloridaBar. TheCourtmakesno finding inthisregard,but
notes thatitisRelators'counsel'sduty to ensure compliance ofits advertising effortson its website and socialm edia
w ith the Florida Bar. See Rule4-7.19 ofthe Rules Regulating the Florida Bar.
                                                        8
        basis,and any violation ofthe LocalRule m ay resultin contemptproceedings and

        furthersanctions.

     D O NE and O RD ER ED in Cham bers atW estPalm Beach,Palm Beach County,Florida,

thisAS YayofJanuary,2019.
                                            jl     - '
                                            W ILLIA M M ATT W M A N
                                            United StatesM agistrate Judge




                                        9
